A la moción de la parte apelada solicitando la desestimación del recurso porque la transcripción de la evidencia no se archivó dentro del preciso término de cinco días que fija la sección 13 de la ley de desahucio (Comp. sección 1637), ni los autos han sido radicados en la Secretaría de esta Corte dentro del plazo de treinta días señalado por la ley; apareciendo que la corte sentenciadora dentro del indicado término de cinco días concedió al taquígrafo una prórroga de veinte y luego otra, archivándose dentro de la última las notas, sin que hayan transcurrido aún treinta días contados a partir de la aprobación de la transcripción de la evidencia; vista la ley y la jurisprudencia establecida por esta Corte Suprema en el caso de Curbello v. Rodréguez, 32 D.P.R. 460; no ha lu-gar a desestimar la apelación.